                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               No. 5:21-cv-00123-M

                                               :
 MATTHEW FARR,                                 :
                                               :
                        Plaintiff,             :
                                               :
        v.                                     :
                                               :
 THE UNITED STATES OF                          :
 AMERICA,                                      :
                                               :
                        Defendant.             :


                                     STIPULATION OF DISMISSAL

       Plaintiff, Matthew Farr and Defendant, The United States of America hereby stipulate to

the dismissal of the above captioned action without prejudice as to all claims pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear its own fees/costs. The parties

request that the Clerk of Courts close this case.


                                              Respectfully submitted,

                                              /s/ Derek DeBrosse
                                              Derek A. DeBrosse, Esq. (OH 0084183)
                                              Trial Attorney
                                              CHESHIRE DEBROSSE, P.C.
                                              503 South Front Street, Suite 240B
                                              Columbus, Ohio 43215
                                              Tele: (888) 399-7863
                                              Fax: (888) 271-6215
                                              Derek@MunitionsGroup.com




                                        1
             Case 5:21-cv-00123-M Document 14 Filed 06/30/21 Page 1 of 2
                          G. NORMAN ACKER III
                          Acting United States Attorney

                          By: /s/ Michael G. James
                          MICHAEL G. JAMES
                          Assistant United States Attorney
                          U.S. Attorney’s Office Civil Division
                          150 Fayetteville St., Suite 2100
                          Raleigh, NC 27601
                          Telephone: (919) 856-4530
                          Email:mike.james@usdoj.gov
                          N.Y. Reg. No. 2481414
                          Attorney for Defendant




                           2
Case 5:21-cv-00123-M Document 14 Filed 06/30/21 Page 2 of 2
